Appeal from an order granting the motion on behalf of an infant plaintiff for leave to file a late notice of claim under section 50-e of the General Municipal Law. The infant was fifteen years old at the time of the accident and was injured by a jig saw in a classroom, due to alleged improper supervision. Order reversed on the law and the facts, without costs, and motion denied, without costs. The failure to serve a notice in time was not by reason of the claimant’s infancy and no other disability prevented timely filing. (Matter of Nori v. City of Yonkers, 274 App. Div. 545, affd. 300 N. Y. 632; Matter of Lustig v. City of New York, 278 App. Div. 716; Matter of Adanuncio v. City of New York, 281 App. Div. 763.) Nolan, P. J., Adel, Wenzel, MacCrate and Beldoek, JJ., concur.